{¶ 16} I concur in the majority's decision to affirm the trial court's decision. However, unlike the majority, I believe appellant's sole assignment of error, although admittedly general in nature, when coupled with appellant's argument wherein it specifically discusses the issue of the "wrong" inspection address — is sufficient to warrant our addressing the same on the merits.
 {¶ 17} I agree with the trial court's analysis concerning the evidence as to the December, 2003 inspection having been conducted at the wrong location. Accordingly, I concur in the decision to affirm.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed. Costs assessed to appellant.